OFFICE OFTHEATTORNEY              GENERALOFTEXAS
                             AUSTIN




Honorable 0. C. F'lrher
Dietrlat Attorney
San Angelo, Texas
D6er Sir:




            Yoor reoent co                       nlon of this
                                                 has bean rc-




                                 er   to   me puts the

                      to maximum r8*6 in
                             with a poptnla-



            otticdo salary or ofitem    be
            oonsibersd in arriving at the
            $ZGOO ouW.mtm, or the $3006 sari-
            tatus,
                 or sithur? The t+m’ity    of-~
            flofols ia thin ooam           are aom-
                                “iI, with (19
            penootrd on dlire bar
            a44itfoaal nutapal4 ohem a8 ex-
            rrftlcloealario#.*
Donorable 0. C. Maher,           page 2


          ArtIclea 3883 en4 3891 of Vernon's Civil
Annotate4 Statutes read in part 88 r0iiow0:
            rhrt. 3883. 3881 to 3883.                Xaxlnum Pees
            --itXOSpt   88   OthSXWi88    DrOTi4.4     iXl   this
     hat,the annual fees that map be retained by
    prealnat, county en4 dietriot otr1oer8 men-
    tioned in thlr Article ahall be as rollowez
         *1. In countiie containing tw4nty fire
    (25,000) thoullandor less inhabitsnt8: County
    Judge, Dlstriot or Criminal M8triat Attorney,
    gherlfr, Oounty Clerk, County Attorney, Die-
    triet Clerk, Tax Collector, Tex Aseeeeor, or
    the AS8088Or @Uld~OllSOtOr Of t'ttX88,
                                         hellty-
    four Hundred ($2&W.00) Dollare eaah; Justice
    of the Peaoe 6n4 Conlrtable,l%elve Dun4re4
    (fl.ZOO.00)Dollars eaoh.
         ". . . . .
          "Art. 3e91. Disposition of fess
         %aah offleer named in tbie Chapter
    shall first out of tha current fees or
    hf8 offioe pay or be paid the amount al-
    lowad him under the prorluiona of Artlole
    3883; together with tha aalarle8 or h18
    assistant8 an4 daput188, and authorlaed
    expansen un48f  Art1018 3899. and the amount
    neceaoary to oover uoetn 0r premium on
    ~wtever earsty bond may be.require4 by
           Xi the current fear of such oP?loe
    colieoted In any year be more then the amount
    n&edab to pay the emounte above epeoitle4,
    8sme shall be deemed excee)LIree8, an4 shall
    be disposed of in the manor hareinarter
    provided.

         -In oountiee oontainlng  twenty-five thaus-
    6na (25,000) or 18J38 fnhab1tant8, District an4
    County OifiOer8 nemd hereln shall retain one-
    third of crushexcaas fe6s until eiuahOne-third,
    together with the amounts rpeclfied in Artlals
    3883, amowes to Three Thousand Dollar8
    (8.3ooo).Preainat of~oera shall retain
    one-third until suoh one-third, to ether tith
    the audnt epsoitie6 In Artiala 3654 3, smount8
    to Foartsan Hundred Dollars ($1.&W).*
Eionorable0. C. Ploher, psee 3


          Sterling County baa 8 populetion of 1,431
lnhabltaats, accordi~ to the lsrt tedersl aenaua.

          Artiole 3895, veMOll'8 Civil Annota‘ted
Stfltut8etprovides that:
               *fat. 3895. R-otflclo 8errloe8
               "The Comnie8ionsr8* Court 18 hereby
       debarred rrocqallowlw companaatlon for
       8x-orriolo saniaes to county o??lclale
       when the compensation an4 SXa88Cifee8
       whloh they are allowed to rrtaln shall
       reeoh the smxlmun provl4ed ?or in t&la
       chapter. In aa~as where the com,pensetlon
       and exaees feao whloh the otrlaers are
       ellowe4 to retain shall not reeoh the
       mOXiaUEk   JWQYid8d ?Or in thim OheptOr, the
       Comls810nsrs1 Court shall allow oamperma-
       tloa ?or ax of?lcio 8ervlces when, In their
       judyant, euah ooapenoatloa Ir neoeeoary,
       provided, suoh oompeneation for ax ofrid
       eervieea allowed 8hall not lnoreaea the
       ooapaneation of the of?tialalbeyond the
       maxlmuiu of o~pene8tloa ati axe888 fee8
       allowed to be retaloe b,yhim under this
       ohapter. Frovl4ed, however, the ax o?~l~lo
       herein authorized 8hall be allowed only a?-     -.~
       tar an opportunity ?or a public hearing and
       only upon the af?lmatlve vote of at least
       three msabers of the Coumi8eionera* CourLn
              Article 3897, VCIMOQ~O Civil Annotated Statuter,
ma48    In   pert aa fO11OW8:
               "Art. 3897. Sworn stateuent
            *Each district, oounty and precinst
       officer. at ths 010~6 of eaoh tlsoal ear
       (DeasaPber3let) shall mke to the di8r,  rlct
       court ot the oounty ln which he resides   a
       mwra atatuaent in triplicate (on torts6de-
       stgned en4 appmved by the Stste Auditor)
       a copy'of whioh ststemmt elm11 be torwarded
       to the State Aualtor by the olsrk o? then
       dfetrtit aourt of 8ald oouaty wIthIn thirty
       (30) d.ays aftrr the e-8 ha8 been ills4 la
       hi8 offloe, an4 on4 sapy.k, be ffled with
       the county auditor, if any; otherwise,
Honorebls 0. C. Fisher, page 4


    said oopy shall be filed with tha Com-
    mIssIonare* Court. Said report ahall show
    tbs asotmt or all taes. oommlsslona and
    c.zapensatIonswhatever earn& by said o‘i-
    ricer durlnc the flsoal Year; and asooad-
    1-1,shall abor the amount of fees, oom-
    mlsaions and oompenaatlona 00m0t6a   by
    him during the fiscal year; thirdly, (laid
    report shall contain aa ltmlrcrd atatemant
    of all fees, co~3alseIwa and compm6atIons
    sarnsd during the ilacal par whloh were
    not oollscted, together wltb the name or
    the party owing eald fees, commiralona and
    ooapea6atlon5 . . .*
           Ths last two paragraphs of Artlcla 3891,
R~Iaed   Civil Eltatutsa,read aa followrr
          *The comneasatlone, limitationa aad
    maxImuM herein fix0a In thla hot root
    orfloers  sheillInclude and apply to ell
    officers mentions& herein In aaoh and
    eray county of t&Is State, and It 18
    harrby drclarul to ba the latcatioa of
    the Leglalatura that the pro~lal.oaaoi
    th15  Act shall apply to raoh or eaia
    offlaers, aad any 8peoIal or general                 .$:
    law laoonalstent with the prorIriona
    hereof Is hereby expressly repaalrd  In
    ao far as tbo sams may be Iaoonalatcnt with
    t+Is Aat.
         WLS ooapansatlon, llmitatioas and
    marlmuw herein fixed shall aUo apply to
    all raes and compeaestlrm whetltoeta aol-
    laoted by said offlt?em      in their    offlola
    capaolty, whsthar aoocuatabls aa fess of
    offlcr uadar the present law, an8 any lea,
    pmarsl or spacla~, to the 6ontwry It3
    hereby erpmealy rspselad, The otiy kin4
    and aharaeter of onmpexwiatlon      axef&pt  fresa
    tts pro~irilonsof #la Aot ahall be rcrwarde
    reoalrra by SherIf'fii for eppr6h6aaIoa of
    crIminala or fugltltas fram jae,tleeand
    for the recovery or sDol~a'~property,and
    ~~nonepareosl.rrdby County Judgeo and
    Justioes of the pttaceror ge~f=mriry
    asrrlago o~remmles, whlhtoh     am shall riot
    not be aaeoolntablafor and not r6qalrM~ta
    be reported 8~ faearof otiit~.~
Honorable0. C. PIshsr,page 5


               ,ArtIcle3895, 8upra, apeaItlaa~l~prohibit@
the eo~~~l~eloncra~ court froa 11lowlng'eoapeascrtlon
for ax offloio senlo68 to uuuatyarfIo$418when the
aompeaaatlon  and 4x88~8faer whloh thef tie allawrb
to mteia 8hnll resah the maximum prOtid6d lbr by
Artlolrs3883 and 3891,8upra. 2%4 oaly car8 where
the aomttioner8*    abnrt 18 8llorrd    to proride oom-
pen5atIoaror mx oiiYtI0   84rvi448   i8 when   the ooa-
pUl88tiOn       and   4XC448     i6e5   rrhiah     the OfiiO8~            8M
allord       to rataia ahall:not            r4iolt    tha  amximun             ro-
ridad Zur by Art10183883 an4 Art1018 3891. TL
phre84 -'all      foes and oompeU8atIon’rhat8oeter      0017
14ateabr aald ufrlorrsIn their QrfiOialoapWty,*
obrao4s everykind of oomp4nsatIoa4llowedby $8~
to   SIX&  OffiCi418,    LUIdU&86    aXO8ptd     by 8OXI4 PTO-
~18iih    or the statute,the ua4ptloa8 are so derla-
ite that by implloatioaall tees and oompea8etioas
aut meatlonrdIn the exo4ptIoaear8 uoladed there-
from, aaa therebylaolobedwltkla the requlrcmmts
of    the   maxlmnn    144     rtatotae.

               & tibw of the forrgeiag rt8tUte8,   pi
8ra    respeotfnlly a&lee& thet It 18 tha opinion OS
thir    aapartmentthat comp4a8atIon   allowed Sor .u
OffiCiQ    84lTiC44 t0 tha OOUllt~ OfriOhi8    Of at8rliW
Couatymust br IaaladedIn lrrlrisgat the M
OUIlQ8ll8atiOn
             SIbWed SUCh OrfiOi~8 OadUr mia.98                                            ;
3~83 =a 3891. For explaastloaoi the ior4aofng                                        w4
eno~ose 8 oopy a? Oplnloh 043B.5.
         Trustiag that thr r0r8gag rally aaowera
yodr laqulry,w4 ramala,
                                               Yours vary       trul#
                                        AT%lRi4SYQESERAXI            OF    %%XAS